Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  A In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pike et al, U.S. Patent No. in view of Kaneko et al, U.S. Patent No. 5,108,820 and Morimoto et al, U.S. Patent Application Publication No. 20110189915.
Pike et al discloses a multilayered spunbond nonwoven fabric made from 2 to 4 layers, (see paragraph 10, lines 55-56), comprising helically crimped filaments.  See paragraph 1, line 5-
Pike et al differs from the claimed invention because it does not clearly disclose that the fibers can be made up of a first component which is at least one polymer and a second 
However, Kaneko discloses spunbonded fabrics comprising crimped  bicomponent filaments wherein one component is a mixture of two polymers and the second component is a single polymer.  See col. 2, lines 49-68.  
Kaneko teaches that this combination produces a supple fabric suitable for skin contact.  See col. 1, lines 40-52.
Therefore, it would have been obvious to one of ordinary skill in the art to have employed filaments made from the particular combination of a blend of polymers for one of the two components and a single polymer as the other component of the bicomponent filaments as taught by Kaneko in order to provide a fabric having the desired softness.  
Pike in view of Kaneko does not teach the particular polydispersities.  
However, Morimoto teaches carefully controlling the polydispersity of polymers making up crimpable fibers.  Morimoto teaches that a second polymer may be blended with a first polymer to form one component of the two components making up a crimpable fiber, wherein the second polymer is selected to provide a polydispersity for the blend which is within a pre- set range.  See paragraphs 0050-0051.  Further, one of ordinary skill would have been able to select the polydispersities of each polymer so as to provide each component with a polydispersity within the desired range as taught by Morimoto.
Therefore, one of ordinary skill in the art would have been taught by Morimoto to select and blend polymers having different polydispersities in order to provide a crimpable fiber having a difference in polydispersity to produce the desired crimp level.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pike et al, U.S. Patent No. in view of Kaneko et al, U.S. Patent No. 5,108,820 and Morimoto et al, U.S. Patent Application Publication No. 20110189915, and further in view of Neely et al, U.S. Patent No. 6,454,989.
Pike et al discloses the melting point of the polymer components should be different but does not disclose the particularly claimed factors.  
However, Neely teaches a crimpable multicomponent filament.  Neely teaches preferably the melting point of the different polymer components differs by at least 10 degrees Celsius and that they polymeric components have different melt flow rates and molecular weight distribution, (polydispersity).  See entire document, especially col. 6, lines 5-col. 7, line 12; col. 9, line 51-10, line 12.  
Therefore, it would have been obvious to have selected the particular polymers so that they had different melting points, polydispersity and melt flow rates as taught by Neely in order to provide filaments with excellent crimp.
Applicant’s amendment is sufficient to overcome the previous rejection.  A new rejection is set forth above in view of the amendment to the claims. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789